United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov 




Inventors: Aylor et al.				:
Application No. 15/950,246			:		Decision on Petition
Filing Date: April 11, 2018			:				
Attorney Docket No. AYLOR-US2CIP3	:

This is a decision on the petition under 37 C.F.R. § 1.137(a) filed April 15, 2022, to revive the application.

The petition is granted.

The Office issued a final Office action rejecting all of the non-withdrawn claims on July 24, 2019. 

Applicants filed a Notice of Appeal on October 23, 2019. 

The Patent Trial and Appeal Board (“Board”) issued a decision affirming the rejection of the claims on April 13, 2021. 

A request for a rehearing was filed on May 7, 2021. A Board decision denying the request for a rehearing was issued on June 15, 2021. 

Proceedings on the appeal were subsequently terminated, and the termination of the appellate proceedings resulted in the abandonment of the application.

The Office issued a Notice of Abandonment on September 1, 2021.

A request for continued examination (“RCE”) and an amendment were filed on September 13, 2021.

A petition under 37 C.F.R. § 1.181 to withdraw the holding of abandonment was filed on December 3, 2021.

The Office issued a decision dismissing the petition under 37 C.F.R. § 1.181 on March 18, 2022.

The petition under 37 C.F.R. § 1.137(a) was filed on April 15, 2022.

A grantable petition under 37 C.F.R. § 1.137(a) must be accompanied by:  

(1) 	The reply required to the outstanding Office action or notice, unless previously filed, 

(2) 	The petition fee, and
(3)	A statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 C.F.R. § 1.137 was unintentional.1

The petition satisfies the requirements set forth in 37 C.F.R. § 1.137(a) in so far as (1) a reply in the form of a RCE and amendment was filed on September 13, 2021, (2) the petition includes the required petition fee of $1,050, and (3) the petition includes the required statement of delay.  Therefore, the petition is granted and the application is revived.

Technology Center Art Unit 1628 will be informed of the instant decision and the application will be further examined in due course.

Telephone inquiries regarding this communication should be directed to Attorney Advisor Steven Brantley at (571) 272-3203.  

/Charles Steven Brantley/

Charles Steven Brantley
Attorney Advisor 
Office of Petitions





    
        
            
        
            
    

    
        1 A terminal disclaimer is also necessary if the application is a design application or if the application was filed on or before June 8, 1995.